i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00302-CR

                                        IN RE Terrance FLETCHER

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 15, 2010, relator Terrance Fletcher filed a pro se petition for a writ of mandamus

complaining of rulings on several matters allegedly filed in his pending criminal case. Relator’s

petition does not meet the requirements of the Texas Rules of Appellate Procedure. For example,

relator’s petition does not include an appendix that contains a certified or sworn copy of any order

complained of. See TEX . R. APP . P. 52.3(k). Additionally, relator’s petition is not accompanied by

a certified or sworn copy of every document that is material to relator’s claim for relief and that was

filed in the underlying proceeding. See TEX . R. APP . P. 52.7(a). In sum, relator has not complied with




           1
          … This proceeding arises out of Cause No. 2010-CR-1384, styled State of Texas v. Terrance Fletcher, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Phillip A. Kazen, Jr. presiding.
                                                                                       04-10-00302-CR



Rule 52.3 and Rule 52.7, and has not provided us with a record that shows he is entitled to

mandamus relief.

       We also note relator is represented by Mr. Cornelius N. Cox in the underlying proceeding.

We conclude Mr. Cox is also relator’s counsel for an original proceeding on the issue presented.

Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se petition

presents nothing for our review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex.

App.—Houston [1st Dist.] 1994, orig. proceeding).

       Accordingly, relator’s petition is denied. Relator’s motion for leave to file the petition for a

writ of mandamus is denied as moot.

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-